18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   El PASO DIVISION

   IN RE:                                       § CASE NO. 18-31266-HCM
   RHEALA JACOBO                                §
                                                §
                                                §
                                                §
                                                §
                                                §
                                                §
                                                §
                              Debtor(s).        §  Chapter 13

                        TRUSTEE’S MOTION TO ENTER DISCHARGE
                         AFTER COMPLETION OF PLAN PAYMENTS

                  This pleading request relief that may be adverse to your interest.

               If no timely response is filed within 21 days from the date of services,
             the relief requested herein may be granted without a hearing being held.

                    A timely filed response is necessary for a hearing to be held.

   To the Honorable H. Christopher Mott, United States Bankruptcy Judge:

      STUART C. COX, Standing Chapter 13 Trustee’s (hereinafter “Trustee”) Motion to Enter
   Discharge respectfully alleges:

   1. Debtor has timely submitted a pre-discharge questionnaire, in the form specified by the
   Trustee pursuant to the First Joint Standing Order Relating to Chapter 13 Case Administration
   Under BAPCPA in the El Paso and Waco Divisions, Exhibit #4. The questionnaire is attached
   hereto for notice purposes. F.R.B.P. § 1007(b)(8).


   2. Trustee moves the Court to enter the discharge pursuant to F.R.B.P. § 2002(f)(11), absent any
   timely request to delay the entry of the discharge. 11 U.S.C. § 1328(h).


   3. There is no default Order attached as the court enters its own form of Order.
18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 2 of 7




                                              Relief Sought
          Trustee prays this Court enter the discharge, after notice, and hearing if necessary.
   Trustee further prays that Trustee be granted such other and further relief as is just.
           DATED this 5th of August 2021.

                                                  Respectfully submitted,

                                                  /s/Stuart C. Cox
                                                  Standing Chapter 13 Trustee
                                                  SBN: 00794992
                                                  Stuart@ch13elpaso.com

                                                  /s/Lucille Zavala
                                                  Senior Staff Attorney for Stuart C. Cox
                                                  SBN: 22251370
                                                  Lucillez@ch13elpaso.com
                                                  1760 N. Lee Trevino Drive
                                                  El Paso, TX 79936
                                                  (915) 598-6769 telephone
                                                  (915) 598-9002 facsimile

                                   CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing Trustee’s Motion to Enter
   Discharge after Completion of Plan Payments was served upon the parties listed below [and to
   the parties on the attached service list] by United States Mail, first class, postage prepaid on
   August 05, 2021.

   UNITED STATES TRUSTEE
   P.O. BOX 1539
   SAN ANTONIO, TX 78295-1539

   RHEALA JACOBO
   7049 WESTWIND DRIVE APT. #1023
   EL PASO, TX 79912

   NEVAREZ LAW FIRM
   MICHAEL NEVAREZ, ATTORNEY
   EL PASO, TX 79913

                                                  /s/Stuart C. Cox
                                                  Stuart C. Cox
                                                  /s/Lucille Zavala
                                                  Lucille Zavala
           18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 3 of 7
Label Matrix for local noticing                 U.S. BANKRUPTCY COURT                   Alexandra Jacobo
0542-3                                          511 E. San Antonio Ave., Rm. 444        940 N. Murray, Apt. #8
Case 18-31266-hcm                               EL PASO, TX 79901-2417                  Colorado Springs, CO 80915-3425
Western District of Texas
El Paso
Wed Aug 4 17:08:08 CDT 2021
Amazon Prime                                    Capital One                             (p)JPMORGAN CHASE BANK N A
PO Box 960013                                   Attn: Bankruptcy                        BANKRUPTCY MAIL INTAKE TEAM
Orlando, FL 32896-0013                          PO Box 30253                            700 KANSAS LANE FLOOR 01
                                                Salt Lake City, UT 84130-0253           MONROE LA 71203-4774


Comenity Bank/Lane Bryant                       Comenity Bank/OneStopPlus.com           Credit Collection Services
Attn: Bankruptcy                                4590 E Broad St                         c/o Wells Fargo Bank
PO Box 182125                                   Columbus, OH 43213-1301                 725 Canton St.
Columbus, OH 43218-2125                                                                 Norwood, MA 02062-2679


Discover Bank                                   Discover Financial                      ECMC
Discover Products Inc                           PO Box 3025                             PO BOX 16408
PO Box 3025                                     New Albany, OH 43054-3025               St. Paul, MN 55116-0408
New Albany, OH 43054-3025


Ent Fed Cu                                      Indian Springs Apartments--Greystar     Lane Bryant
Attn: Bankruptcy                                7049 Westwind Dr.                       Comenity Bank
PO Box 15819                                    El Paso, TX 79912-1730                  PO Box 182273
Colorado Springs, CO 80935-5819                                                         Columbus, OH 43218-2273


MCM                                             Midland Funding                         Midland Funding LLC
PO Box 60578                                    Attn: Bankruptcy                        PO Box 2011
Los Angeles, CA 90060-0578                      PO Box 939069                           Warren, MI 48090-2011
                                                San Diego, CA 92193-9069


(p)NEW MEXICO EDUCATIONAL ASSISTANCE FOUNDATI   PRA Receivables Management, LLC         (p)PORTFOLIO RECOVERY ASSOCIATES LLC
BANKRUPTCY DEPT                                 PO Box 41021                            PO BOX 41067
PO BOX 93970                                    Norfolk, VA 23541-1021                  NORFOLK VA 23541-1067
ALBUQUERQUE NM 87199-3970


Surgical Anesthesia Management of Texas         United States Trustee - EP12            Wells Fargo Bank
c/o iQuantified Management Services, LLC        U.S. Trustee’s Office                   PO Box 10438
2821 S. Parker Rd., Ste. 305                    615 E. Houston, Suite 533               Macf8235-02f
Aurora, CO 80014-2748                           P.O. Box 1539                           Des Moines, IA 50306-0438
                                                San Antonio, TX 78295-1539

Wells Fargo Bank, N.A.                          Michael R. Nevarez                      Rheala Gay Jacobo
Wells Fargo Card Services                       The Law Offices of Michael R. Nevarez   7049 Westwind Drive, Apt. #1023
PO Box 10438, MAC F8235-02F                     P.O. Box 12247                          El Paso, TX 79912-1731
Des Moines, IA 50306-0438                       El Paso, TX 79913-0247


Stuart C. Cox
El Paso Chapter 13 Trustee
1760 N. Lee Trevino Dr.
El Paso, TX 79936-4565
           18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 4 of 7

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card                                           New Mexico Student Loan Guarantee Corporatio         (d)New Mexico Student Loans
Attn: Correspondence Dept                            Attn: Bankruptcy Dept.                               New Mexico Student Loans
PO Box 15298                                         PO Box 93970                                         PO Box 27020
Wilmington, DE 19850                                 Albuquerque, NM 87199-3970                           Albuquerque, NM 87125


Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC                End of Label Matrix
P.O. Box 12914                                       POB 41067                                            Mailable recipients   27
Norfolk, VA 23541                                    Norfolk VA 23541                                     Bypassed recipients    0
                                                                                                          Total                 27
18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 5 of 7
18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 6 of 7
18-31266-hcm Doc#40 Filed 08/05/21 Entered 08/05/21 16:12:02 Main Document Pg 7 of 7
